—Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about August 23, 1996, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third degree and criminal facilitation in the fourth degree, and placed him on probation, unanimously affirmed, without costs.
*104The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The totality of appellant’s actions along with the actions of the other participants provided ample evidence that appellant acted as both a “steerer” and a “lookout” by escorting the buyer of the cocaine to the seller and, during the transaction, repeatedly peering up and down the street. Concur — Milonas, J. P., Rosenberger, Wallach, Tom and Mazzarelli, JJ.